t c memo united_states tax_court theodore jones petitioner v commissioner of internal revenue respondent catherine allen-jones petitioner v commissioner of internal revenue respondent docket nos filed date john l green for petitioners victoria j sherlock for respondent memorandum opinion goldberg special_trial_judge these cases are before the court on respondent's motions to dismiss for lack of jurisdiction the issue for decision is whether petitioners filed their separate petitions within the 90-day period prescribed by sec_6213 the motions were assigned for hearing pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 a hearing was held on respondent's motions in houston texas on date respondent issued and mailed to each petitioner a separate notice_of_deficiency in each notice respondent determined the following deficiencies and additions in federal income taxes petitioner theodore jones additions to tax sec sec year deficiency a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner catherine allen-jones additions to tax sec sec year deficiency f dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the 90-day period for filing a petition with this court expired on tuesday date which was not a legal_holiday in the district of columbia unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the petitions were received and filed with this court on tuesday date days after the mailing of the notices of deficiency the petitions were signed by petitioners' counsel mr green and were dated date the petitions were mailed to the court together in a properly addressed envelope bearing a private postage-meter postmark date of date no check in payment of the filing fees was included above the address label the envelope bears two rubber- stamped notations apparently placed there by someone with the united_states postal service postal service that read return to sender undeliverable as addressed no forwarding order on file both stamps have been crossed out in red ink and scratched over in black ink below the address label the envelope bears the handwritten notation good address in black ink the return address on the envelope was that of mr green's office the envelope containing the petitions was mailed from the longpoint post office in houston texas the last pickup time for mail deposited at the longpoint post office located pincite hillendahl blvd houston texas on date wa sec_5 p m the parties agree that the normal delivery time for a properly addressed envelope sent from houston texas to payment of the fees was received by the court on july washington d c i sec_3 days statistical sampling records maintained by the postal service in houston texas as part of its origin-destination information system show that during the period date through date percent of the metered mail mailed from houston texas to washington d c was delivered within days of mailing similar statistics for metered mail and stamped mail combined also show 100-percent delivery within days according to the records maintained by the transportation network division of the houston office of the postal service no special circumstances existed on or near date that would explain the delay in delivery of the petitions sec_6213 provides in part that a taxpayer ha sec_90 days from the date that the notice_of_deficiency is mailed within which to file a petition with the court failure_to_file within the prescribed period requires that the petition be dismissed for lack of jurisdiction 46_tc_499 sec_7502 provides that a timely mailed petition will be treated as timely filed in certain circumstances in the case of an envelope bearing a postmark other than that of the postal service sec_7502 applies only to the extent provided by regulation sec_7502 where as here the envelope bears a private postage-meter postmark the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united_states post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes i that it was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date or the last day of the period prescribed for filing the document ii that the delay in receiving the document was due to a delay in the transmission of the mail and iii the cause of such delay sec_301_7502-1 proced admin regs in these cases the petitions were not received within the normal 3-day mailing time between houston texas and washington d c the petitions were not received until date days after they were purportedly mailed therefore under sec_301_7502-1 proced admin regs petitioners must establish that the petitions were actually deposited in the mail before the last collection on date that the delay in receiving the petitions was due to a delay in the transmission of the mail and the cause of such delay the petitions in these cases were mailed on date mr green's affidavit attached to respondent's motions states that mr green personally deposited the envelope containing the separate petitions in the mail in the early evening on date in petitioners' separate objections to respondent's motion it is alleged that the envelope was mailed from the longpoint post office at around p m in petitioners' memoranda of law it is alleged that mr green left his office at approximately p m and deposited the envelope at the longpoint post office prior to time for the last pickup although not all of these statements are precise in our view they are not inconsistent we have no reason to doubt mr green's veracity therefore we find that petitioners have established that their separate petitions were deposited in the mail on date prior to the last collection for the date the markings on the envelope containing the petitions suggest that a delay in delivery may have occurred mr green asserts that the envelope was not returned to his office our careful scrutiny of the envelope has revealed that there is no other address contained thereon underneath of the address label bearing the court's correct address attached to each of petitioners' memorandum of law was a letter dated date from jerry r warren the manager of the consumer affairs division of the houston office of the postal service in reference to the envelope containing the petitions mr warren writes since the correct address was used it is impossible to explain why your envelope was stamped return to sender however because the envelope was stamped return to sender undeliverable as addressed this may have been the main cause for delay mr green it is difficult to say where or who may have crossed out the return to sender stamp on the front of the envelope since you have stated it was never returned to you it is quite possible someone in the washington post office discovered the error and crossed out the stamp rerouting the envelope as a good address based on the appearance of the envelope and mr warren's letter we conclude that the delay in delivery of the petitions to this court was due to a delay in the transmission of the mail and that the delay was caused by the postal service see eg langston v commissioner tcmemo_1997_303 petitioners have satisfied the three elements of sec_301_7502-1 proced admin regs and the petitions are deemed to have been filed timely therefore respondent's motions to dismiss for lack of jurisdiction will be denied to reflect the foregoing an appropriate order will be issued
